FILED

MAY 222019 —
IN THE UNITED STATES DISTRICT COURT | _fosDar co FY BONG
FOR THE EASTERN DISTRICT OF NORTH CAROLINA |

SOUTHERN DIVISION

NO. 7:18-CR-00194-FL

 

UNITED STATES OF AMERICA )
: ) CRIMINAL
vo _ ) INFORMATION
| .
SARAH JANE BRINSON )

The United States Attorney charges:

From in or about December 2011, to on or about August 31, 2014, in the Eastern
District of North Carolina and elsewhere, the defendant, SARAH JANE BRINSON, did
encourage and induce an alien, namely, Individual Y.O.C., to reside in the United
States, knowing and in reckless disregard of the fact that such residence in the United
States was in violation of law, in violation of Title 8, United States Code, Section
1324(a)(1)(A)Gv). |

FORFEITURE NOTICE

The defendant is given notice that pursuant to the provisions of Title 18, United
States Code, Section 982(a)(6)(A) all of the defendant’s interest in all property specified
herein is subject to forfeiture. .

Upon conviction of the ‘offense set forth in this Criminal Information, the
defendant shall forfeit to the United States any conveyance, including any vessel,
vehicle, or aircraft, used in the commission of the said offense; a property, real or

personal, constituting, or derived from, or traceable to any proceeds the defendant

1

Case 7:18-cr-00194-FL Document 28 Filed 05/22/19 Page 1 of 2
obtained, directly 6 indirectly, ‘from the: commission of the said offense; and any
property used, or intended to be used, to facilitate the commission of the said offense.
The forfeitable. property includes, but is not limited to, proceeds and/or
facilitating property valued at least $5,000.00.
| If any of the above-described forfeitable property, as a result ‘of any act or
emission ofa defendant -- | |
(1) cannot be located upon the exercise of due ditipencas .
(2) has een transferred or'sold to, or deposited with, a third party; .
(3) has been placed beyond the jurisdiction of the court;
-(4) has bea ‘substantially diudteied in value; or .
(5) has been commingled with other property which cannot ‘be divided without a
| difficulty; : | | |
it is the intent of the United States; pursgaey to Title 21, United States Code, Section
853(p), to seek forteiture of any other property of said Race up to the value of the

forfeitable property described above.

ROBERT J. HIGDON, JR.
United States Attorney

BY: SEBASTIAN KIELMANOVICH
Assistant United States Attorney .

.Case 7:18-cr-00194-FL Document 28 Filed 05/22/19 Page 2 of.2
